 

Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is entered
into as of November 1, 2019, by and among VINCE, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors signatory hereto, CITIZENS
BANK, N.A. (in its individual capacity, “Citizens”), as administrative agent and
collateral agent under the Loan Documents (in such capacities, the “Agent”),
Citizens, as an L/C Issuer, and each of the Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors from time to time party thereto, the
Agent, the L/C Issuers from time to time party thereto, and the Lenders from
time to time party thereto are parties to a Credit Agreement, dated as of August
21, 2018 (as amended, restated, amended and restated, supplemented, modified, or
otherwise in effect from time to time, the “Credit Agreement”; the Credit
Agreement as amended hereby, the “Amended Credit Agreement”); and

WHEREAS, the Borrower, the Guarantors, the Agent, the L/C Issuer and the Lenders
wish to amend the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

SECTION 1.Definitions.

 

Unless otherwise indicated, all capitalized terms used herein (including the
preamble and the recitals) and not otherwise defined shall have the respective
meanings provided to such terms in the Amended Credit Agreement.

SECTION 2.Amendments to Credit Agreement.

Subject to the satisfaction (or waiver) of the conditions set forth in Section 3
of this First Amendment, the Credit Agreement is hereby amended as follows:

(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:

“Daily LIBOR Rate” means, for any day, a rate per annum equal to the Adjusted
LIBOR Rate in effect on such day for deposits in Dollars for a one day period
(subject to any interest rate floor set forth in the definition of “Adjusted
LIBOR Rate”); provided, however, that upon at least three (3) Business Days
prior written notice to the Administrative Agent, and not more than once every
90 days, the Borrower may (x) elect to substitute the Adjusted LIBOR Rate for a
one week or one month period for the Adjusted LIBOR Rate for a one day period
for

1

 

 



DB1/ 103352734.14

 

 

 

 



--------------------------------------------------------------------------------

the purpose of determining the Daily LIBOR Rate or (y), if the Borrower has
already made the election described in the foregoing clause (x), elect to
substitute the Adjusted LIBOR Rate in effect on such day for deposits in Dollars
for a one day period, a one week period, or a one month period for the purpose
of determining the Daily LIBOR Rate. For the avoidance of doubt, all Daily LIBOR
Rate Loans outstanding at any one time shall bear interest at the same Daily
LIBOR Rate.

 

“Daily LIBOR Borrowing” means a Borrowing comprised of Daily LIBOR Rate Loans.

 

“Daily LIBOR Rate Loan” means a Committed Loan that bears interest at a rate
based on the Daily LIBOR Rate.

 

(b)The definition of “Interest Payment Date” in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating such definition in its
entirety as follows:

“Interest Payment Date” means, (a) as to any Daily LIBOR Rate Loan, within five
days of the end of each Fiscal Month; (b) as to any LIBOR Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a LIBOR Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(c) as to any Base Rate Loan (including a Swing Line Loan), the first Business
Day of each month and the Maturity Date.

(c)The definition of “LIBOR Rate” in Section 1.01 of the Credit Agreement is
hereby amended by amending and restating such definition in its entirety as
follows:

“LIBOR Rate” means:

(a)for any Interest Period with respect to a LIBOR Rate Loan or Daily LIBOR Rate
Loan, the rate per annum (i) equal to the London Interbank Offered Rates
(“LIBOR”) administered by the ICE Benchmark Administration (or any Person that
takes over administration of such rate) for Dollar deposits for a duration equal
to or comparable to the duration of such Interest Period, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
at or about 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBOR Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Citizens Bank to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period, which
rate is approved by the Agent;

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR administered by the ICE Benchmark
Administration (or

 

2

 

 

 

 

 



DB1/ 103352734.14

 

 

 

 



--------------------------------------------------------------------------------

any Person that takes over administration of such rate) for Dollar deposits with
a term of one (1) month commencing such day that appears on the relevant
Bloomberg page (or such other commercially available source providing such
quotations as may be designated by the Agent from time to time) at or about
11:00 a.m., London time on such day;

(c)if the LIBOR Rate shall be less than zero, such rate shall be deemed zero for
the purposes of this Agreement; and

(d)the Agent does not warrant, nor accept responsibility, nor shall the Agent
have any liability with respect to the administration, submission or any other
matter related to the rates referred to in this definition of “LIBOR Rate” or
with respect to any comparable or successor rate thereto.

(d)The definition of “LIBOR Rate Loan” in Section 1.01 of the Credit Agreement
is hereby amended by amending and restating such definition in its entirety as
follows:

 

“LIBOR Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBOR Rate, which, for the avoidance of doubt, does not include
Daily LIBOR Borrowings.

 

(e)The definition of “Statutory Reserve Rate” in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating such definition in its
entirety as follows:

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Rate Loans and Daily LIBOR Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

(f)The definition of “Type” in Section 1.01 of the Credit Agreement is hereby
amended by amending and restating such definition in its entirety as follows:

 

“Type” means a Loan’s character as a Base Rate Loan, a LIBOR Rate Loan, or a
Daily LIBOR Rate Loan.

 

(g)Section 2.02(a) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

 

3

 

 

 

 

 



DB1/ 103352734.14

 

 

 

 



--------------------------------------------------------------------------------

 

(a)Committed Loans (other than Swing Line Loans) may be Base Rate Loans, LIBOR
Rate Loans, or Daily LIBOR Rate Loans as the Borrower may request subject to and
in accordance with this Section 2.02. All Swing Line Loans shall be only Base
Rate Loans. All Committed Loans shall be made in Dollars.

 

(h)Section 2.02(b) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

 

(b)Subject to the other provisions of this Section 2.02, Committed Borrowings of
more than one Type may be incurred at the same time. Each Committed Borrowing,
each Conversion of Committed Loans from one Type to the other, and each
continuation of LIBOR Rate Loans shall be made upon the Borrower’s irrevocable
notice to the Agent, which may be given by telephone. Each such notice must be
received by the Agent not later than (i) 1:00 p.m. three Business Days prior to
the requested date of any Borrowing of, Conversion to or continuation of LIBOR
Rate Loans or of any Conversion of LIBOR Rate Loans to Base Rate Loans or Daily
LIBOR Rate Loans, and (ii) 3:00 p.m. on the requested date of any Borrowing of
Base Rate Loans or Daily LIBOR Rate Loans.  Each telephonic notice by the
Borrower pursuant to this Section 2.02(b) must be confirmed promptly by delivery
to the Agent of a written Committed Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, Conversion
to or continuation of LIBOR Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or Conversion to
Base Rate Loans or Daily LIBOR Rate Loans shall be in such minimum amounts as
the Agent may require. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Committed
Borrowing, a Conversion of Committed Loans from one Type to the other, or a
continuation of LIBOR Rate Loans, (ii) the requested date of the Borrowing,
Conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, Converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be Converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a Conversion or continuation, then the applicable
Committed Loans shall be made as, or Converted to, Daily LIBOR Rate Loans
(unless the Borrower has elected to borrow as Base Rate Loans in lieu of Daily
LIBOR Rate Loans pursuant to subclause (y) of the last sentence of this clause
(b)). Any such automatic Conversion to Daily LIBOR Rate Loans or Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBOR Rate Loans. If the Borrower requests a Borrowing
of, Conversion to, or continuation of LIBOR Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, (x) a Swing Line Loan may not be Converted to a LIBOR Rate Loan
and (y) at no time may Base Rate Loans and Daily LIBOR Rate Loans be outstanding
at the same time, rather the Borrower must choose to borrow, continue, or
convert such Committed Borrowings into one or the other of such Type or into
LIBOR Rate Loans.

 

4

 

 

 

 

 



DB1/ 103352734.14

 

 

 

 



--------------------------------------------------------------------------------

 

(i)Section 2.02(e) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

 

(e)Except as otherwise provided herein, a LIBOR Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Rate Loan.
During the existence of any Event of Default, (i) no Loans may be requested as,
converted to or continued as LIBOR Rate Loans and (ii) no Loans may be requested
as, converted to or continued as Daily LIBOR Rate Loans without the consent of
the Required Lenders.

 

 

(j)Section 2.02(g) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

 

(g)After giving effect to all Committed Borrowings, all Conversions of Committed
Loans from one Type to another in accordance with the terms hereof, and all
continuations of Committed Loans as the same Type, there shall not be more than
six (6) Interest Periods with respect to LIBOR Rate Loans in effect unless
otherwise agreed to between the Agent and the Borrower with respect to all
Committed Loans.

 

(k)Section 2.05(a) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

 

(a)The Borrower may, upon irrevocable notice from the Borrower to the Agent, at
any time or from time to time voluntarily prepay Committed Loans in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Agent not later than 11:00 a.m. (1) three Business Days prior to any date
of prepayment of LIBOR Rate Loans, (2) on the date of prepayment of Daily LIBOR
Loans, and (3) on the date of prepayment of Base Rate Loans; (B) any prepayment
of LIBOR Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof; (D) any prepayment of Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if LIBOR Rate Loans, the
Interest Period(s) of such Loans. The Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a LIBOR Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Subject to Section 2.16, each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.

 

(l)Section 2.08(a) of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:

 

5

 

 

 

 

 



DB1/ 103352734.14

 

 

 

 



--------------------------------------------------------------------------------

 

(a)Subject to the provisions of Section 2.08(b) below, (i) each LIBOR Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBOR Rate for such Interest
Period plus the Applicable Margin; (ii) each Base Rate Loan made to the Borrower
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin; (iii) each Swing Line Loan made to the Borrower shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iv) each Daily LIBOR Rate Loan made to the Borrower shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Daily LIBOR Rate plus the
Applicable Margin, which, for the avoidance of doubt, shall be the Applicable
Margin set forth in the column labeled “LIBOR Margin” in the table set forth in
the definition of Applicable Margin.

 

(m)Each reference in Sections 2.12(b), 3.02, 3.03, 3.04, or 10.13 of the Credit
Agreement to (i) “LIBOR Rate Loan” shall be amended to read “LIBOR Rate Loan or
Daily LIBOR Rate Loan” and (ii) “LIBOR Borrowing” shall be amended to read
“LIBOR Borrowing or Daily LIBOR Borrowing”.

 

(n)Exhibit A-1 to the Credit Agreement shall be amended by amending and
restating such section in its entirety in the form attached hereto as Annex A.

 

SECTION 3.Conditions of Effectiveness of this First Amendment.  This First
Amendment shall become effective on the date when the following conditions shall
have been satisfied (or waived) (the “First Amendment Effective Date”):

(a) execution and delivery of this First Amendment by the Borrower, each
Guarantor, the Agent and the Lenders.

SECTION 4. Remedies.  This First Amendment shall constitute a Loan Document.  

SECTION 5.Representations and Warranties.  To induce the Agent and the Lenders
to enter into this First Amendment, the Borrower and each other Loan Party
represents and warrants to the Agent, the L/C Issuer and the Lenders on and as
of the First Amendment Effective Date that, in each case:

(a)all of the representations and warranties contained in the Credit Agreement
or the other Loan Documents are true and correct in all material respects on the
First Amendment Effective Date both immediately before and after giving effect
to this First Amendment, with the same effect as though such representations and
warranties had been made on and as of the First Amendment Effective Date (it
being understood that (x) any representation or warranty that is qualified by
materiality or Material Adverse Effect shall be required to be true and correct
in all respects after taking into account such qualification and (y) any
representation or warranty made as of a specific date shall be true and correct
in all material respects (or all respects after taking into account such
qualification, as the case may be) as of such date); and

 

6

 

 

 

 

 



DB1/ 103352734.14

 

 

 

 



--------------------------------------------------------------------------------

(b)no Default or Event of Default exists as of the First Amendment Effective
Date, both immediately before and after giving effect to this First Amendment.

SECTION 6. Reference to and Effect on the Credit Agreement and the Loan
Documents; Ratification.

 

(a) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this First Amendment.  

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this First Amendment, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.  Without limiting
the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this First Amendment.

(c)The Borrower expressly acknowledges and agrees that (i) there has not been,
and this First Amendment does not constitute or establish, a novation with
respect to the Credit Agreement or any of the other Loan Documents, or a mutual
departure from the strict terms, provisions, and conditions thereof, other than
with respect to the amendments contained in Section 2 above, and (ii) nothing in
this First Amendment shall affect or limit Agent’s or the Lenders’ right to
demand payment of liabilities owing from Borrower to Agent or the Lenders under,
or to demand strict performance of the terms, provisions and conditions of, the
Credit Agreement and the other Loan Documents, to exercise any and all rights,
powers, and remedies under the Credit Agreement or the other Loan Documents or
at law or in equity, or to do any and all of the foregoing, immediately at any
time after the occurrence of a Default or an Event of Default under the Credit
Agreement or the other Loan Documents.

(d)Each Loan Party hereby restates, ratifies, and reaffirms each and every term,
covenant, and condition set forth in the Credit Agreement and the other Loan
Documents to which it is a party effective as of the date hereof.

(e) The execution, delivery and effectiveness of this First Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, the Agent or any Issuer under any of the Loan Documents,
nor constitute a waiver of any provision of any of the Loan Documents.    

 

SECTION 7.Governing Law. THIS FIRST AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS FIRST AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 8.Counterparts.  This First Amendment may be executed in counterparts
(and

 

7

 

 

 

 

 



DB1/ 103352734.14

 

 

 

 



--------------------------------------------------------------------------------

by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this First Amendment by telecopy, pdf or other electronic transmission shall be
as effective as delivery of a manually executed counterpart of this First
Amendment.

SECTION 9.Electronic Execution.  The words “execution,” “signed,” “signature,”
and words of like import in this First Amendment or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

 

[The remainder of the page is intentionally left blank]

 

8

 

 

 

 

 



DB1/ 103352734.14

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

VINCE, LLC, as Borrower

 

 

 

By: _________________________________

      Name:

      Title:

 

 

 

VINCE INTERMEDIATE HOLDINGS, LLC, as a Guarantor

 

 

 

By: _________________________________

      Name:

      Title:

 

 

VINCE HOLDING CORP., as a Guarantor

 

 

 

By: _________________________________

      Name:

      Title:

 

[Vince – Singature Page to First Amendment]

 

 



DB1/ 103352734.14

 

 

 

 



--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A., as Agent, a Lender, Swing Line Lender and L/C Issuer

 

 

 

By: _______________________

      Name:

      Title:

 

 

[Vince – Signature Page to First Amendment]



DB1/ 103352734.14

 

 

 

 



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By: _______________________

      Name:

      Title:

 

 

[Vince – Signature Page to First Amendment]



DB1/ 103352734.14

 

 

 

 



--------------------------------------------------------------------------------

 

Annex A

 

Exhibit A-1 to Credit Agreement

 

Form of Committed Loan Notice

 

[Please see attached]

 

 



DB1/ 103352734.14

 

 

 

 



--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

FORM OF COMMITTED LOAN NOTICE

 

Date:  ___________, _____

To:

Citizens Bank, N.A., as Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of August 21, 2018 (as
amended, restated, amended and restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among (i) Vince, LLC, a
Delaware limited liability company (the “Borrower”), (ii) the Guarantors named
therein, (iii) the Lenders party thereto from time to time, and (iv) Citizens
Bank, N.A., as administrative agent and collateral agent (in such capacities,
the “Agent”) for its own benefit and the benefit of the other Credit Parties
referred to therein.  All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Credit Agreement.  

1.

The Borrower hereby requests [a Committed Borrowing][a conversion of Committed
Loans from one Type to another Type][a continuation of LIBOR Rate Loans]1:

 

(a)

On ____________ (a Business Day)2

 

(b)

In the amount of $_____________________3

 

(c)

Comprised of [Base Rate][LIBOR Rate][Daily LIBOR Rate] Loans (Type of Committed
Loan)4

 

(d)

For LIBOR Rate Loans:  with an Interest Period of ____ [weeks] [months]5

 

1

  A Committed Borrowing must be a borrowing consisting of simultaneous Loans of
the same Type and, in the case of LIBOR Rate Loans, must have the same Interest
Period.

 

2

  Each notice of a Committed Borrowing must be received by the Agent not later
than (i) 1:00 p.m. three (3) Business Days prior to the requested date of any
Borrowing of LIBOR Rate Loans (provided that, if the Borrower wishes to request
LIBOR Rate Loans having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Agent not later than 1:00 p.m. four
(4) Business Days prior to the requested date of such Committed Borrowing) and
(ii) 3:00 p.m. one (1) Business Day on the requested date of any Committed
Borrowing of Base Rate Loans or Daily LIBOR Rate Loans.

 

3

  Each Committed Borrowing of LIBOR Rate Loans must be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof.

 

4

  Committed Loans may be Base Rate Loans, LIBOR Rate Loans, or Daily LIBOR Rate
Loans.  If the Type of Committed Loan is not specified, then the applicable
Committed Loans will be made as Base Rate Loans.

 

5

  The Borrower may request a Committed Borrowing of LIBOR Rate Loans with an
Interest Period of one, two, three or six months, or such other period that is
two weeks or twelve months requested by the Borrower and consented to by all of
the Lenders.  If no election of Interest Period is specified, then the Borrower
will be deemed to have specified an Interest Period of one month.

 

 



DB1/ 103352734.14

 

 

 

 



--------------------------------------------------------------------------------

 

2.

The Borrower hereby represents and warrants that [(a)] the Committed Borrowing
requested herein complies with Section 2.02 of the Credit Agreement [and (b) the
conditions specified in Section 4.02 of the Credit Agreement have been satisfied
on and as of the date specified in Item 1(a) above]6.

 

[signature page follows]

 

6

  Not applicable to any Committed Loan Notice requesting only a Conversion of
Committed Loans to the other Type, or a continuation of LIBOR Rate Loans.



DB1/ 103352734.14

 

 

 

 



--------------------------------------------------------------------------------

 

Dated as of the date above first written.

VINCE, LLC, as Borrower

By: ____________________________________

Name: ____________________________________

Title: ____________________________________

 

 

 

 

 

Signature Page to Committed Loan Notice



DB1/ 103352734.14

 

 

 

 

